FILED
                            NOT FOR PUBLICATION                              JUN 06 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JERMAINE DEVON WATKINS,                          No. 14-35238

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05494-RBL

 v.
                                                 MEMORANDUM*
CATHERINE BAUM, ARNP; STEVE
HAMMOND, MD,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Washington state prisoner Jermaine Devon Watkins appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Watkins

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his urological and nephrological pain. See id. at 1057-58

(9th Cir. 2004) (neither negligence nor a prisoner’s difference of opinion with

prison medical authorities constitutes deliberate indifference; treatment must be

“medically unacceptable under the circumstances” and “chosen in conscious

disregard of an excessive risk” to a prisoner’s health (citation and internal

quotation marks omitted)).

      We reject Watkins’ contentions that the district court failed to consider his

evidence and erred in considering defendant Baum’s renewed motion for summary

judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      14-35238